MIKVA, Circuit Judge,
concurring in the judgment:
I concur in the judgment of the court. I am constrained, however, to express some *191misgivings about the way we arrive at what is dearly a rational result.
The court thoroughly canvasses the decisions of other circuit courts interpreting the RICO phrase, “to conduct or participate, directly or indirectly, in the conduct of [the] enterprise’s affairs.” 18 U.S.C. § 1962(c). It euphemistically describes the results of that canvass by suggesting that the courts “have followed divergent paths and have reached disparate conclusions.” To put it bluntly, the appellate courts are all over the lot, as we have been on many other interpretations of this nettlesome statute. Today’s opinion, for example, marks this court’s third effort to review the trial court’s judgment in what could be called a garden-variety labor dispute: the first judgment was vacated and remanded by the Supreme Court, and the second judgment is reversed today by this en banc court.
Since logic was not the coin of the realm when Congress drafted and debated RICO, see 116 Cong.Rec. 35196 (1970) (remarks of Rep. Celler) (“I am free to confess that emotion and passion inspired the bill____”), logic has not proven to be a very useful tool in interpreting the statute. For example, the opinion cites the general rule that “ambiguous penal statutes ought to be construed narrowly against the accused.” But the court acknowledges, as it must, Congress’ specific instruction that RICO be liberally construed in order to effectuate its remedial purposes. Pub.L. No. 91-452, § 904(a), 84 Stat. 947 (1970). It is particularly discomfiting to downplay the legislative rule and cite the lenity rule when the case before us is a civil matter, to which the lenity rule is normally inapplicable.
The court appropriately recites the deleterious impact the application of RICO in the present context could have on “the delicate balance” that Congress has elsewhere struck between labor and management interests. Yet the legislative history of RICO is replete with references to labor union corruption that Congress intended the statute to reach. See, e.g., 116 Cong. Rec. 35199 (1970) (remarks of Rep. Rodino) (noting that organized crime has the power to “determine whether entire industries are union or nonunion”); id. at 35201 (remarks of Rep. Poff) (discussing workers who are “the victims of sweetheart labor contracts”); and id. at 35216 (remarks of Rep. Donohue) (noting that organized crime’s “money and power are increasingly used to infiltrate and corrupt ... labor unions”). Limiting the application of RICO to those instances where the “delicate balance” will not be disturbed — as the court attempts in this case — contravenes the very broad words of the statute and the apparent intent of its drafters.
My concern is not only with the text of RICO and its legislative history. The Supreme Court has previously cautioned us against restrictive interpretations of the statute that might frustrate Congress’ remedial purposes. See, for example, H.J. Inc. v. Northwestern Bell Telephone Co., 492 U.S. 229, 109 S.Ct. 2893, 2898, 106 L.Ed.2d 195 (1989), citing Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 499-500, 105 S.Ct. 3275, 3286-87, 87 L.Ed.2d 346 (1985). It is true, as the court today notes, that a broad interpretation of the “participation” requirement would federalize many areas of state contract law and “RICOize” many areas of labor law — but no more so than the Supreme Court's broad interpretation of the “pattern” requirement in Sedima has already federalized many aspects of state fraud law. See Sedima, 473 U.S. at 501, 105 S.Ct. at 3287 (Marshall, J., dissenting). Hence, my misgivings stem from the vagaries of the line we draw today. Why is one element of the statute properly deemed broad while another read narrowly? Are the current contours of labor law more to be respected than those of state fraud law? And where labor and fraud issues are implicated in a single question— contract law, for example — must we apply different interpretive principles to each?
For all these misgivings, I nevertheless concur in the judgment of the court because it resolves this dispute as it ought to be resolved. But it is long past time for Congress to address ambiguities in the statute that courts have wrestled with over the past twenty years. We would be comforted to hear that Congress intended *192RICO neither to trump the federal courts’ ordinary restraint in preempting state fraud law, nor to overwhelm the traditional federal labor law balance. It would be good for Congress, now that passions have cooled and courts have struggled, to apply logic and order to the statute called RICO.